     Case 2:20-cv-03624-TJH-GJS Document 8 Filed 04/21/20 Page 1 of 3 Page ID #:20



1
     Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     Meghan E. George (SBN 274525)
3
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
4    21550 Oxnard St., Suite 780
5
     Woodland Hills, CA 91367
     Phone: 323-306-4234
6    Fax: 866-633-0228
7    tfriedman@ toddflaw.com
     abacon@ toddflaw.com
8
     mgeorge@toddflaw.com
9    Attorneys for Plaintiff
10
                       UNITED STATES DISTRICT COURT
11                    CENTRAL DISTRICT OF CALIFORNIA
12
     CHRISTIAN IBARRA,                       )   Case No. 2:20-CV-03624-TJH-GJS
13
                   Plaintiff,                )
14                                           )   NOTICE OF VOLUNTARY
                         v.                  )   DISMISSAL OF ENTIRE ACTION
15
                                             )   WITHOUT PREJUDICE
     411 LOCALS,
16                                           )
17               Defendant.                  )
                                             )
18                                           )
19                                           )
                                             )
20

21

22

23

24

25

26

27

28




                                    Notice of Dismissal - 1
     Case 2:20-cv-03624-TJH-GJS Document 8 Filed 04/21/20 Page 2 of 3 Page ID #:21



1
           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
2    Civil Procedure 41(a)(1), hereby voluntarily dismisses this matter without
3    prejudice as to the individual and class claims. Defendant has neither answered
4    Plaintiff’s Complaint, nor filed a motion for summary judgment. Accordingly, this
5    matter may be dismissed without prejudice and without an Order of the Court.
6

7
                 RESPECTFULLY SUBMITTED this 21st day of April, 2020.
8

9                             By:    s/Todd M. Friedman
                                     Todd M. Friedman, Esq.
10
                                     Law Offices of Todd M. Friedman, P.C.
11                                   Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
     Case 2:20-cv-03624-TJH-GJS Document 8 Filed 04/21/20 Page 3 of 3 Page ID #:22



1
     Filed electronically on this 21st day of April, 2020 with:
2
     United States District Court CM/ECF system
3

4    Notification sent electronically via the Court’s ECF system to:
5
     Honorable Terry J. Hatter, Jr
6    United States District Court
7    Central District of California
8
     And all Counsel of Record as recorded on the Electronic Service List.
9

10
     This 21st day of April, 2020
11

12   s/Todd M. Friedman, Esq.
     TODD M. FRIEDMAN
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 3
